      Case 1:19-cv-00122-LG-RHW Document 24 Filed 05/26/20 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

JARON STUBBS                                                             PLAINTIFF

v.                                                CAUSE NO. 1:19cv122-LG-RHW

UNITED STATES FEDERAL BUREAU
OF PRISONS and STONE COUNTY
CORRECTIONAL FACILITY                                                DEFENDANTS

ORDER ADOPTING REPORT AND RECOMMENDATION AND GRANTING
             MOTION FOR SUMMARY JUDGMENT

      This matter comes before the Court on the [22] Report and Recommendation

of United States Magistrate Judge Robert H. Walker, entered November 27, 2019.

Defendant Stone County, Mississippi (which Judge Walker notes is incorrectly

identified as Stone County Correctional Facility) filed a [19] Motion for Summary

Judgment, which argues that the plaintiff, Jaron Stubbs, failed to exhaust available

administrative remedies before filing this 24 U.S.C. § 1983 action. After Stubbs

failed to file a response to Stone County’s summary judgment motion, Magistrate

Judge Walker determined that undisputed evidence in the record clearly

demonstrates that Stubbs failed to exhaust his claims through the three-step

administrative remedy process at Stone County Correctional Facility. Judge

Walker therefore recommends that Stone County’s Motion for Summary Judgment

be granted and Stubbs’s claims be dismissed without prejudice. Stubbs filed an [23]

Objection to Judge Walker’s Report and Recommendation.

      A party that files a timely objection is entitled to a de novo determination of

those portions of the report or specified proposed findings or recommendations to
      Case 1:19-cv-00122-LG-RHW Document 24 Filed 05/26/20 Page 2 of 3




which specific objection is made. United States v. Raddatz, 447 U.S. 667, 673

(1980); 28 U.S.C. § 636(b)(1). The objections must specifically identify those

findings or recommendations to which objections are being made. The district court

need not consider frivolous, conclusive, or general objections. Battle v. U.S. Parole

Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). Moreover, where the objections are

repetitive of the arguments already made to the magistrate judge and the district

court finds no error, the court need not make new findings or reiterate the findings

of the magistrate judge. Hernandez v. Livingston, 495 F. App’x 414, 416 (5th Cir.

2012); Koetting v. Thompson, 995 F.2d 37, 40 (5th Cir. 1993).

      Stubbs makes one argument in his Objection. He contends that he was in the

custody of the Federal Bureau of Prisons (“BOP”)1 while housed at the Stone County

Correctional Facility and exhausted the BOP’s administrative remedy process, so he

should not have to separately exhaust Stone County Correctional Facility’s

administrative remedy program. This argument is unpersuasive. First, his claims

against Stone County concern the conditions of his confinement at the Stone County

Correctional Facility. He had to exhaust Stone County’s administrative remedy

process. It does not matter that he may have been housed there while in federal

custody. Second, to the extent that Stubbs argues it is unfair or redundant to

require him to complete both administrative remedy procedures (and, to be clear,

the Court has not suggested that he was required to complete the BOP’s

administrative remedy program), the Supreme Court has made clear that this


1It would appear that Stubbs was in the custody of the United States Marshal at
the time, not the BOP. See United States v. Stubbs, 1:15cr7-LG-RHW (S.D. Miss.).

                                         –2–
      Case 1:19-cv-00122-LG-RHW Document 24 Filed 05/26/20 Page 3 of 3




Court is without discretion to excuse Stubbs from the exhaustion requirement:

“Exhaustion is no longer left to the discretion of the district court, but is

mandatory.” Woodford v. Ngo, 548 U.S. 81, 84 (2006). As Judge Walker correctly

determined, Stubbs failed to exhaust administrative remedies against Stone County

via the administrative remedy program at Stone County Correctional Facility.

      The Court has conducted a de novo review of Stubbs’s objections to the

magistrate judge’s findings, the record in this case, and relevant law. For the

reasons stated in Magistrate Judge Walker’s Report and Recommendation,

Defendant Stone County’s Motion for Summary Judgment will be granted and

Stubbs’s claims will be dismissed for failure to exhaust administrative remedies.

      IT IS THEREFORE ORDERED AND ADJUDGED that the [22] Report

and Recommendation of United States Magistrate Judge Robert H. Walker, entered

November 27, 2019, should be, and the same hereby is, adopted as the finding of

this Court, and Plaintiff Jaron Stubbs’s [23] Objections are OVERRULED.

      IT IS FURTHER ORDERED AND ADJUDGED that the [19] Motion for

Summary Judgment filed by Defendant Stone County (incorrectly identified as

Stone County Correctional Facility) is GRANTED. The plaintiff’s claims against

Defendant Stone County are DISMISSED without prejudice for failure to

exhaust administrative remedies.

      SO ORDERED AND ADJUDGED this the 26th day of May, 2020.

                                                s/   Louis Guirola, Jr.
                                                Louis Guirola, Jr.
                                                United States District Judge


                                          –3–
